

117 HRES 401 IH: Expressing support for designation of the month of May 2021 as “National Child Poverty Prevention Month”.
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 401IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Rush (for himself, Ms. Bass, Mr. Danny K. Davis of Illinois, Mr. Higgins of New York, Ms. Jacobs of California, Ms. Lee of California, Mr. Lowenthal, Ms. Moore of Wisconsin, Ms. Newman, Ms. Norton, Ms. Roybal-Allard, Ms. Schakowsky, Mr. Thompson of Mississippi, Mr. Torres of New York, and Ms. Williams of Georgia) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for designation of the month of May 2021 as National Child Poverty Prevention Month.Whereas child poverty refers to the share of children under age 18 who live in families with incomes below the Federal poverty level;Whereas approximately 1 in 6 children under the age of 18 lives below the Federal poverty level, totaling 11,900,000 children;Whereas 15.5 percent of children under the age of 5 were living in poverty in 2019, the latest year with publicly available data;Whereas children who live in poverty are often subject to other adverse circumstances including homelessness, including 1,500,000 children in the 2017–2018 academic school year;Whereas children who live in poverty are often subject to other adverse circumstances including abuse;Whereas children who live in poverty can face long-term negative outcomes, including poverty as an adult and lifelong health consequences;Whereas lost productivity, worsened health, and increased crime stemming from child poverty cost the Nation about $700,000,000,000 dollars a year, or about 3.5 percent of GDP;Whereas the COVID–19 public health emergency has increased the likelihood of child poverty;Whereas, since May 2020, the share of children with at least 1 unemployed parent has consistently remained above rates reported during the peak of the Great Recession, with more than 4 in 10 children living in a household struggling to meet basic expenses; andWhereas recent studies suggest that food insecurity has increased among families with children by 280 percent: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Child Poverty Prevention Month;(2)recognizes the national impact of the prevalence of poverty among America’s children;(3)supports intervention and prevention efforts to reduce the number of children in the United States suffering from poverty; and(4)calls on the people of the United States to observe National Child Poverty Prevention Month with appropriate programs and actives that promote awareness and prevention of child poverty in communities across the country.